                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                              CENTRAL DIVISION

 UNITED STATES OF AMERICA,

                                                          No. CR 18-3019-MWB
               Plaintiff,
 vs.
                                                      ORDER REGARDING
 TORRE ASHTON MOSLEY,                             MAGISTRATE JUDGE’S REPORT
                                                    AND RECOMMENDATION
                                                   CONCERNING DEFENDANT’S
               Defendant.
                                                         GUILTY PLEA

                             ___________________________

                                   I.     BACKGROUND
       On May 24, 2018, a one-count Indictment charged defendant Torre Ashton Mosley
with being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and
924(a)(2). Mosley initially pleaded not guilty to the charge, but on October 30, 2018,
he filed a notice of his intention to plead guilty in this case.
       On November 15, 2018, Mosley appeared before United States Magistrate Judge
Kelly K.E. Mahoney and entered a plea of guilty to the single count of the Indictment,
without a plea agreement. On November 16, 2018, Judge Mahoney filed a Report And
Recommendation that Mosley’s guilty plea be accepted. On November 16, 2018, the
parties filed a Waiver Of Objections To Report And Recommendation Concerning Guilty
Plea, waiving their right to object to the guilty plea and consenting to acceptance of that
guilty plea by a district judge.
       Because the parties have waived objections, I now undertake the necessary review
of Judge Mahoney’s recommendation to accept Mosley’s guilty plea in this case.
                          II.    APPLICABLE STANDARDS
       A district judge must review a magistrate judge’s Report And Recommendation in
a criminal case under the following standards:
             Within fourteen days after being served with a copy, any party
             may serve and file written objections to such proposed
             findings and recommendations as provided by rules of court.
             A judge of the court shall make a de novo determination of
             those portions of the report or specified proposed findings or
             recommendations to which objection is made. A judge of the
             court may accept, reject, or modify, in whole or in part, the
             findings or recommendations made by the magistrate judge.
             The judge may also receive further evidence or recommit the
             matter to the magistrate judge with instructions.
28 U.S.C. § 636(b)(1); see also FED. R. CRIM. P. 59(b). Thus, when a party objects to
any portion of a Report and Recommendation, the district judge must undertake a de novo
review of that portion.
       On the other hand, any portion of a Report and Recommendation to which no
objections have been made must be reviewed under at least a “clearly erroneous”
standard. See, e.g., Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (noting that
when no objections are filed “[the district court judge] would only have to review the
findings of the magistrate judge for clear error”). As the Supreme Court has explained,
“[a] finding is ‘clearly erroneous’ when although there is evidence to support it, the
reviewing court on the entire evidence is left with the definite and firm conviction that a
mistake has been committed.” Anderson v. City of Bessemer City, 470 U.S. 564, 573-
74 (1985) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)).
       A district judge may elect to review a Report and Recommendation under a more-
exacting standard even if no objections are filed:
                    Any party who desires plenary consideration by the
             Article III judge of any issue need only ask. Moreover, while
             the statute does not require the judge to review an issue de
             novo if no objections are filed, it does not preclude further


                                            2
             review by the district judge, sua sponte or at the request of a
             party, under a de novo or any other standard.
Thomas v. Arn, 474 U.S. 140, 150 (1985).


                                  III.   DISCUSSION
      Because the parties have filed no objections to the Report And Recommendation
and have, in fact, expressly waived any objections, I have reviewed the Report And
Recommendation for clear error. Grinder, 73 F.3d at 795; 28 U.S.C. § 636(b)(1); see
also FED. R. CRIM. P. 59(b).1 Based on that review, I am not “left with the definite and
firm conviction that a mistake has been committed.” Anderson, 470 U.S. at 573-74.
Consequently, I hereby accept the Report And Recommendation and accept defendant
Mosley’s plea of guilty to the sole count of the Indictment.
      IT IS SO ORDERED.
      DATED this 16th day of November, 2018.



                                         ______________________________________
                                         MARK W. BENNETT
                                         U.S. DISTRICT COURT JUDGE
                                         NORTHERN DISTRICT OF IOWA




      1
        United States v. Cortez-Hernandez, 673 Fed. App’x 587, 590-91 (8th Cir. 2016)
(per curiam), suggests that a defendant may have the right to de novo review of a
magistrate judge’s recommendation to accept a plea of guilty even if no objection is filed.
But see 28 U.S.C. § 636(b)(1); FED. R. CRIM. P. 59(b). I will undertake a de novo
review of the Report and Recommendation if a written request for such review is filed
within seven days after this order is filed.
                                            3
